On February 2,2005, for violating the conditions of a deferred sentence, the defendant was sentenced to the following: Count I: Twenty (20) years in the Montana State Prison, with ten (10) years suspended, for the offense of Burglary, a felony; and Count II: Six (6) months in the Cascade County Jail, to run concurrent with Count I, for the offense of Theft, a misdemeanor.
On May 16, 2005, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Eric Olson. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was farther advised that there *62is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
The Division finds that the reasons advanced for modification are sufficient to hold that the sentence imposed by the District Court is clearly excessive in light of the defendant’s age and no prior felonies.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be amended as follows: Count I: Twenty (20) years in the Montana State Prison, with fifteen (15) years suspended; and Count II: Six (6) months to the Cascade County Jail, to run concurrent with Count I. The terms and conditions shall remain as imposed in the Judgment of February 2, 2005.
Done in open Court this 16th day of May, 2005.
DATED this 2nd day of June, 2005.
Alt. Chairperson, Hon. John Whelan, Member, Hon. Randal I. Spaulding and Alt. Member, Hon. Katherine Curtis.